UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ORLY TAITZ,                         )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )
                                    )  Civil Action No. 11-402 (RCL)
MICHAEL ASTRUE,                     )
COMMISSIONER OF THE SOCIAL          )
SECURITY ADMINISTRATION,            )
                                    )
      Defendant.                    )
____________________________________)

                               MEMORANDUM AND ORDER

       Before the Court is plaintiff’s Motion for Reconsideration [36]. Upon consideration of

plaintiff’s motion, defendant’s opposition [37], the reply thereto [38], the entire record herein,

and the applicable law, the Court will deny the motion for the reasons set forth below.

       I.      BACKGROUND

       An extensive description of the factual background underlying this litigation and related

lawsuits appears in this Court’s August 30, 2011 Memorandum Opinion [33]. Plaintiff filed suit

under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), to compel the defendant to

disclose the Form SS-5 for Social Security number xxx-xx-4425 in an attempt to confirm her

belief that President Barack Obama is using a fraudulent Social Security number. The SSA

denied the request under FOIA Exemption 6, which guards against release of documents when

such release “would constitute a clearly unwarranted invasion of privacy.” 5 U.S.C. § 552(b)(6).

This Court in granting summary judgment for the defendant upheld that decision. This Court

determined that even public figures retain a privacy interest in personal information, see, e.g.,

Kidd v. Dept. of Justice, 362 F. Supp. 2d 291, 297 (D.D.C. 2005), and that no legitimate public

                                                1
interest would be served by disclosure in absence of any reasonable substantiation of plaintiff’s

allegations of impropriety. Plaintiff then filed the instant motion for reconsideration.

       II.     DISCUSSION

       While district courts enjoy discretion over the decision whether to grant a motion for

reconsideration under Federal Rule of Civil Procedure 59(e), such motions are “disfavored” and

are reserved for “extraordinary circumstances.” Liberty Prop. Trust v. Republic Props. Corp.,

570 F. Supp. 2d 95, 97 (D.D.C. 2008) (quoting Niedermeir v. Office of Baucus, 153 F. Supp. 2d

23, 28 (D.D.C. 2001)). In seeking reconsideration, a party must show that “there has been an

intervening change of controlling law, that new evidence is available, or that granting the motion

is necessary to correct a clear error or to prevent manifest injustice.” Id.

       Plaintiff first argues for reconsideration based on new evidence that purportedly

undermines President Obama’s privacy interest in the Form SS-5 for the Social Security number

at issue. The primary piece of new evidence upon which plaintiff relies is President Obama’s

posting of his 2009 tax return to the Web site http://www.whitehouse.gov. Plaintiff alleges that

users of the computer program Adobe Illustrator can remove the redaction of the President’s

Social Security number in the document and display the number xxx-xx-4425; therefore, plaintiff

argues, the President relinquished any privacy interest he held in his association to that number.

Assuming arguendo that plaintiff is correct, the document is no grounds for reconsideration.

Rule 59(e) does not permit reconsideration solely because a party wishes to submit previously

available evidence. Messina v. Krakower, 439 F.3d 755, 759 (D.C. Cir. 2006). The President

posted his tax return on April 15, 2010 – well before plaintiff filed her complaint on February 16,

2011. Accordingly, the document is not “new evidence” under Rule 59(e) and cannot serve as

the basis for reconsideration.



                                                  2
         Plaintiff also argues that the Court erred in declining to consider as evidence her

allegation that she used the Selective Service System’s online registration verification service to

confirm the President’s use of the Social Security number xxx-xx-4425. Even if true, this

evidence would not undermine the President’s privacy interest in the Form SS-5, and does

nothing to “warrant a belief by a reasonable person that the alleged government impropriety,”

namely the President’s purportedly fraudulent use of the number, “might have occurred.” Nat’l

Archives and Records Admin. v. Favish, 541 U.S. 157, 174 (2004). 1 Similarly, plaintiff submits

an affidavit that an individual used the U.S. Citizenship and Immigration Services’ E-Verify Self

Check system, which returned an error message showing an unexplained discrepancy between

the President and the Social Security number at issue. Apparently, plaintiff is arguing that, if one

online database confirms the President’s use of the number, and another database shows some

mismatch between the President and this number, the President must be engaging in fraud. This

constitutes nothing more than an unsubstantiated “bare suspicion” of wrongdoing. 2 Id. Finally,

plaintiff tries to submit as new evidence newspaper reports regarding the allegedly illegal use, by

two relatives of the President, of other Social Security numbers. The Court will not give

credence to plaintiff’s attempt to impugn the President with the alleged misconduct of others.

         Next, plaintiff argues four sources of clear error. First, plaintiff suggests that because

FOIA Exception 6 only applies to living individuals, and because defendant did not explicitly

state that the Social Security number at issue corresponds to a living individual, defendant has

1
  The Court is loath to dignify plaintiff’s allegations of fraud with a response on the merits. However, suffice it to
say that plaintiff’s argument is premised on the incorrect assumption that Social Security numbers assigned prior to
1973 have any correlation to the recipient’s residence, see Employer Filing Instructions and Information,
http://www.socialsecurity.gov/employer/stateweb.htm (“Prior to 1973, social security numbers were assigned by our
field offices. The [first three] number[s] merely established that his/her card was issued by one of our offices in that
State.”). Plaintiff’s entire premise is totally defeated by a cursory examination of this site, which demonstrates that
plaintiff’s allegations lack any basis in fact.
2
  Furthermore, the Court notes that individuals may only use the E-Verify Self Check service to check their own
employment eligibility, and that to do so an individual must answer a series of private questions before gaining
access to the system. See Self Check : Terms of Use, https://selfcheck.uscis.gov/SelfCheckUI.

                                                           3
failed to meet his burden to show the applicability of the exemption. But defendant did in fact

state that the individual associated with the Social Security number is living, see Def. Mem. in

Supp. of Mot. for Summ. J. 1 [21-2]. Second, plaintiff argues that the amount of comments on

an online version of a magazine article regarding this Court’s August 30, 2011 Memorandum

Opinion displays a public interest in the Form SS-5. But, as noted in that Opinion, there is no

legitimate public interest where the plaintiff submits no evidence giving rise to a reasonable

belief that impropriety has occurred, Favish, 541 U.S. at 174. Third, plaintiff alleges that this

Court erred in failing to take into account various affidavits submitted by investigators. These

affidavits only restate the assertions made elsewhere by plaintiff and add no credibility to her

claims. Fourth, plaintiff submits purported evidence of forgery in the President’s birth certificate

wholly unrelated to the issue of whether a Form SS-5 is subject to FOIA disclosure.

       Finally, plaintiff alleges manifest injustice by repeating her claims of fraud and

misconduct, but against fails to substantiate them in any way whatsoever, much less to the

degree required to overcome an individual’s privacy interest in the information contained in a

Form SS-5. None of plaintiff’s arguments provides this Court any doubt that reconsideration

would be inappropriate.

       III.    CONCLUSION AND ORDER

       For the reasons discussed above, it is hereby

       ORDERED that the plaintiff’s motion for reconsideration is DENIED.

       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on October 17, 2011.




                                                 4